 


 HR 2979 ENR: To designate the facility of the United States Postal Service located at 390 West 5th Street in San Bernardino, California, as the “Jack H. Brown Post Office Building”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 2979 
 
AN ACT 
To designate the facility of the United States Postal Service located at 390 West 5th Street in San Bernardino, California, as the Jack H. Brown Post Office Building. 
 
 
1.Jack H. Brown Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 390 West 5th Street in San Bernardino, California, shall be known and designated as the Jack H. Brown Post Office Building.  (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Jack H. Brown Post Office Building.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
